Citation Nr: 0828237	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as noncompensably disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
including as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran was first denied service connection for hearing 
loss in a September 1949 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.   The veteran appealed the decision to the Board 
of Veterans' Appeals (Board), which denied the claim in a 
January 1950 decision.  In a November 1997 rating decision, 
the Nashville RO denied the veteran's petition to reopen the 
previously denied claim for service connection for hearing 
loss, finding that no new and material evidence had been 
received.  In addition, in an August 1946 rating decision, 
the RO denied the veteran's claim for service connection for 
a back disability.  

This matter is now before the Board on appeal from a March 
2006 decision by the Nashville RO.  In that decision, the RO 
denied the veteran's claim for an increased rating for 
bilateral pes planus and his petition to reopen his 
previously denied claim of service connection for hearing 
loss.  The RO also adjudicated a claim for service connection 
for a back disability, denying the claim on the merits as a 
claim for service connection secondary to the veteran's 
service-connected pes planus.  In its February 2007 statement 
of the case (SOC), however, the RO addressed the claim as one 
of direct service connection for a back disability and again 
adjudicated the claim on the merits, apparently reopening the 
claim for a back disability that had been denied by the RO's 
August 1946 rating decision.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claims for service 
connection for hearing loss and for a back disability.  This 
is so because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  In other words, the Board is 
required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claims for service 
connection for hearing loss and for a back disability as 
claims to reopen.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a July 2008 hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's claims file.

The decision below addresses the veteran's claim for an 
increased rating for bilateral pes planus, currently 
evaluated as noncompensably disabling, and his petitions to 
reopen his previously denied claim for service connection for 
hearing loss and for a back disability, including as 
secondary to bilateral pes planus.  Consideration of the 
merits of the veteran's claim for service connection for a 
back disability is deferred pending completion of the 
development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by no 
worse than mild symptoms. 

2.  In a September 1949 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss.  The 
veteran appealed the decision to the Board, which denied the 
claim in a January 1950 decision.  In a November 1997 rating 
decision, the RO denied the veteran's petition to reopen the 
previously denied claim for service connection for hearing 
loss.  The veteran did not appeal.

3.  Additional evidence associated with the claims file since 
the RO's November 1997 denial does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for hearing loss.

4.  In an August 1946 rating decision, the RO denied the 
veteran's claim for service connection for a back disability.  
The veteran did not appeal that decision.

5.  Evidence received since the August 1946 decision relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for a back disability, and it raises a 
reasonable possibility of substantiating the underlying 
claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.57, 4.71a, Diagnostic 
Code 5276 (2007).

2.  A November 1997 rating decision by the RO that denied the 
veteran's petition to reopen his previously denied claim for 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

3.  Evidence received since the RO's November 1997 decision 
is not new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2007). 

4.  An August 1946 rating decision by the RO that denied the 
veteran's claim for service connection for a back disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

5.  Since the prior final denial of the veteran's claim for 
service connection for a back disability, new and material 
evidence has been received; hence, the requirements to reopen 
the claim of service connection for a back disability have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

For an increased-compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through December 2005 and March 2008 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claims and the evidence needed to support his 
claims.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the December 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned letter.

Here, however, the Board notes that the duty to provide 
notice relating to the veteran's increased-rating claim was 
not fully satisfied prior to the initial unfavorable decision 
by the RO.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
re-adjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by re-adjudication of the claim); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
re-adjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the April 
2008 notice letter that fully addressed all notice elements 
required by Vazquez-Flores, supra.  Specifically, the April 
2008 notice letter notified the veteran of his and VA's 
respective duties for obtaining evidence.  The letter also 
gave examples of the types of medical and lay evidence that 
the veteran could submit or ask VA to obtain in support of 
his claim.  The April 2008 letter further informed the 
veteran of what evidence was required to substantiate the 
claim, including the impact of his conditions on employment.  
The letter further notified the veteran that if an increase 
in his service-connected disability was found, a rating from 
0 percent to as much as 100 percent could be assigned based 
on the nature of the disability involved.  The letter further 
provided the veteran with notice of the requirements for a 
higher rating under the diagnostic code relevant to his 
claim.

Although not all notices were sent before the initial 
decision in this matter, the Board thus finds that the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his increased-
rating claim and given ample time to respond.  The RO has 
also re-adjudicated the claim after the notice was provided 
by way of a June 2008 supplemental statement of the case 
(SSOC).  The Board further notes that although the Court has 
held in Mayfield, supra, that post-decisional documents are 
inappropriate vehicles with which to provide notice, the RO 
in this case provided VCAA-compliant notice that was followed 
by a re-adjudication of the veteran's increased-rating claim.  
The Board concludes that during the administrative appeal 
process the veteran was provided the information necessary 
such that further action to provide additional notice would 
be merely duplicative of what has already transpired.  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Specifically, the 
veteran was given the opportunity to respond following the 
April 2008 notice letter.  In addition, following the RO's 
issuance of the April 2008 notice letter, his increased-
rating claim was re-adjudicated in June 2008.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the notice requirements of the 
VCAA.  

The Board further points out that the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title."  38 U.S.C.A. § 5103A(f) 
(West 2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claims has been 
accomplished.  Specifically, with regard to reopening the 
hearing loss claim, the RO informed the veteran of the 
requirements as set forth in 38 C.F.R. § 3.156(a) by a notice 
letter in December 2005.  The notice letter provided the 
definition of "new and material" evidence.  The veteran was 
also told of the evidence and information necessary to 
establishing a claim for entitlement to service connection.  
Specifically regarding VA's duty to notify, the Board finds 
that the December 2005 notice letter to the veteran apprised 
him of what the evidence must show to establish entitlement 
to the benefits sought, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  

The December 2005 notice letter also notified the veteran 
that, to be considered material, evidence he supplied must 
pertain to the reason his claim for service connection for 
hearing loss was previously denied.  Further, the December 
2005 letter provided the veteran specific notice of the 
element of service connection that was the basis for the 
prior denial of the veteran's claim for service connection 
for hearing loss.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  While the notice letters did not refer to criteria 
for assigning disability ratings or effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), this 
question is not now before the Board. The Board thus 
concludes that although the complete notice required by the 
VCAA was not provided, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, v. Principi, 18 Vet. App. 112 (2004).  
Consequently, the Board does not find that the notice 
provided under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a back disability, it 
is the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
in reopening his service connection claim for a back 
disability, and the decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 
Fed. Reg. 49,747 (1992).

The Board notes that under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the Board concludes that 
there is no indication that any additional action is needed 
to comply with the duty to assist.  The veteran's service 
medical records were already associated with the claims file.  
The veteran has further submitted evidence in the form of a 
report of private medical examination conducted in March 
2006.  Further, in conjunction with the duty to assist, the 
veteran was provided a VA examination in connection with his 
pes planus claim in February 2006, the report of which is of 
record.  Although a VA examination was not provided in 
connection with the veteran's hearing loss claim, the duty to 
provide an examination does not apply to a claim to reopen a 
finally adjudicated claim without the submission or receipt 
of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  
As discussed in detail in the analysis section, the veteran's 
claim for service connection for hearing loss has not been 
reopened; thus, an examination is not required.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A. Increased Rating for Pes Planus

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that consideration of 
the appropriateness of a staged rating is required.  See Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The veteran's service-connected bilateral pes planus has been 
evaluated as noncompensably (zero percent) disabling under 
Diagnostic Code 5276 for acquired flat feet.  Under that 
Diagnostic Code, a noncompensable rating is warranted for 
mild symptoms that are relieved by a built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate 
symptoms, weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  A 
30 percent rating is warranted for bilateral severe symptoms, 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  Unilateral 
severe symptoms warrant a 20 percent rating.  A 50 percent 
rating is warranted for pronounced bilateral symptoms, marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 30 percent rating is assigned for 
unilateral pronounced symptoms.  38 C.F.R. § 4.71a 
(Diagnostic Code 5276) (2007).

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(2007).

A review of the evidence associated with record during the 
time period of the claim reveals that the veteran's service-
connected bilateral pes planus has been manifested by no 
worse than mild symptoms.  Compensable symptoms, such as 
those set forth in the rating criteria for moderate, severe, 
or pronounced pes planus have not been evidenced at any point 
during the pendency of the claim.

In February 2006, the veteran underwent a VA examination in 
connection with the claim.  The examiner noted the veteran's 
report that his foot pain began in service when he was given 
boots too large for his feet and has had continual pain since 
service.  The veteran reported wearing special orthotic shoes 
to relieve the pain and complained that he could stand for 
only a half hour or walk for only a quarter of a block before 
having to rest his feet.  The examiner noted, however, that 
the veteran's standing and walking limitations were at least 
in part due to the veteran's back pain.  He also reported 
occasional pain from gout in his right great toe.  The 
veteran complained of pain in the metatarsophalangeal joint 
of the right great toe and in the left heel.  On physical 
examination, the veteran was found to have arches present, 
which disappeared when standing.  The examiner noted that 
this phenomenon is consistent with "flexible flat foot."  
The examiner found tenderness to palpation about the medial 
aspect of the left heel but no tenderness elsewhere on the 
plantar fascia.  No tenderness to palpation was found on the 
right foot.  Sensation to light touch was found to be intact, 
and the veteran's dorsalis pedis and posterior tibial pulses 
were noted to be 2+ bilaterally.  Radiological examination 
revealed no acute abnormalities of either foot.  The examiner 
noted some limitation from pain but did not attribute the 
pain to the veteran's pes planus, instead stating, "I think 
this is less likely than not caused by his service in the 
military."  

Records of a March 2006 private medical examination reflect 
that the veteran reported that his symptoms of pes planus 
began "several years ago" with a gradual onset.  He 
complained of pain in the tarsi and metatarsi bilaterally.  
The examiner listed the veteran's symptoms as collapse of the 
midfoot arch, ankle instability, deformity, callus, limp, 
pain during activity, pain when taking first steps, and pain 
with range of motion.  A note following the list of symptoms 
reads, "IN WW2."  However, on physical examination, the 
examiner noted flat foot without swelling or tenderness 
bilaterally.  The examiner further noted that the veteran 
suffers from moderate podagra or gouty pain, in the left 
foot, and severe podagra in the right foot.

The veteran submitted a statement in May 2006 in which he 
stated that he wears orthotic shoes to provide arch support 
for his feet.  Additionally, in his July 2008 hearing before 
the undersigned Veterans Law Judge, the veteran reported that 
he had swelling, cramps, and calluses on his feet and wore 
orthotic shoes to treat the symptoms.  The veteran's wife 
also reported that he had foot pain due to gout.  

The Board concludes that the February 2006 VA examination 
report did not contain evidence by which to assign a 
compensable rating.  More disabling symptoms relating to 
misalignment, deformity, swelling, and callosities were not 
shown.  Although the veteran had subjective complaints of 
swelling, calluses, and pain on use, the examiner did not 
find swelling or calluses and did not clearly attribute the 
veteran's foot pain to pes planus.  Further, the March 2006 
private examiner found no swelling or tenderness in either 
foot and recorded no limitation of motion due to pain.  
Additionally, the private examiner noted that the veteran 
suffered from moderate to severe gout.  Thus, the provisions 
of 38 C.F.R. § 4.40 and 4.45 are not for application because 
there is no clear evidence linking any functional loss to 
pain or the other listed factors resulting from the veteran's 
service-connected pes planus.  The veteran is competent to 
attest to experiencing foot pain, but he is not competent to 
definitively attribute the pain to his pes planus.  

The Board notes that no compensable symptoms have been noted 
in the veteran's treatment records or the February 2006 VA 
examination.  Relief provided by orthotic shoes and arch 
supports is already contemplated by the noncompensable rating 
that the veteran is currently assigned.  Thus, the Board 
concludes that the veteran's bilateral pes planus has been 
appropriately evaluated as mild in nature.  Accordingly, a 
compensable rating is not warranted for any period of the 
claims process.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's bilateral pes planus reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for bilateral pes planus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for an increase, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Petition to Reopen Previously Denied Service Connection 
Claims

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).

During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions, which relate to 
receipt of additional service department records, affects the 
veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the back claim was the August 1946 rating 
decision.  The last final denial pertinent to the hearing 
loss claim was in November 1997.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

The veteran asserts that he has a hearing loss and a back 
disability that are related to injuries that he incurred 
during active military service.  Specifically, the veteran 
contends that he suffered acoustic trauma during combat while 
in service and points to incidents in service when his boat 
became stuck in sand during a rescue mission, necessitating 
his standing at the wheel of the boat for 36 hours.  
Additionally, he states that he injured his back while 
sleeping on the jungle floor in service.  As a result of 
these events, the veteran contends that service connection is 
warranted.  The Board further notes some disparity in the 
adjudication of the veteran's back disability claim.  
Specifically, the Board notes that the veteran's October 2005 
claim was treated as an initial claim for service connection 
for a back disability as secondary to the service-connected 
bilateral pes planus.  In the March 2006 private medical 
examination and again at the veteran's July 2008 hearing, 
however, the veteran also contended that the back disability 
was a result of injuries he suffered while in service.  The 
Board thus also construes this claim as one for service 
connection for a back disability directly related to his 
service.  However, the Board observes that reliance upon a 
new etiological theory-in this case, the contention that a 
back disorder is secondary to his service-connected bilateral 
pes planus, as opposed to the direct result of in-service 
injury-is insufficient to transform a claim that has been 
previously denied into a separate and distinct, or new, 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The 
veteran is still required to present new and material 
evidence in support of his claim.

The hearing loss claim was first considered and denied by the 
RO in a September 1949 rating decision.  The veteran appealed 
the decision to the Board, which denied the claim in a 
January 1950 decision.  The Board's decision was final.  The 
veteran sought to reopen the hearing loss claim in June 1997; 
the RO denied the veteran's petition to reopen, however, via 
a November 1997 rating decision.  The veteran did not perfect 
an appeal to that decision, which means that it became final.  
The veteran's claim for service connection for a back 
disability was denied by the RO in August 1946; he failed to 
perfect an appeal to that decision, which also became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  In October 2005, the veteran sought to reopen the 
previously denied claims of service connection.

Evidence added to the record since the November 1997 rating 
decision concerning the veteran's claim of service connection 
for hearing loss includes report of a private medical 
examination the veteran underwent in March 2006 as well as 
testimony from the veteran at the July 2008 hearing.  In 
addition to the above, evidence added to the record since the 
August 1946 denial of service connection for a back 
disability includes private treatment records from November 
1993 and a general medical VA examination conducted in 
February 1995.

Review of the newly submitted evidence reflects that the 
veteran underwent a private medical examination in March 
2006.  At the examination, the treatment provider noted the 
veteran's complaints of hearing loss, specifically recording 
that the veteran had difficulty understanding speech and a 
decrease in hearing bilaterally.  On physical examination, 
the examiner noted that the veteran's external ears were 
normal bilaterally with no scars, lesions, or masses.  The 
veteran's tympanic membranes were found to be shiny without 
retraction, and his ear canals were noted as unremarkable.  
The veteran's hearing was found to be "grossly normal."  
The examiner also documented the veteran's other physical and 
psychological complaints and opined that the veteran's 
"present medical problems are totally consistent with his 
remembered experiences."  However, the examiner did not 
indicate that there was any specific link between the 
veteran's complaints of hearing loss and his time in service, 
nor was any hearing loss objectively identified at the time 
of examination.

The veteran has further submitted written statements and has 
testified before the undersigned Veterans Law Judge.  In a 
May 2006 statement, the veteran contended that his current 
hearing loss is due to the artillery and gunfire he was 
exposed to during combat while in service.  Similarly, in his 
July 2008 hearing, the veteran testified that his exposure to 
combat noises during service caused his current claimed 
hearing loss, which he contended was affecting his balance as 
it worsened.  

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
veteran's claim of service connection for hearing loss has 
not been presented or secured, and the claim of service 
connection for hearing loss may not be reopened.  The 
evidence is partially new in the sense that the March 2006 
report of private medical examination was not previously 
before agency decision makers.  However, this evidence is not 
material for purposes of reopening the service connection 
claim.  Essentially, the new evidence fails to show an 
etiological link between the veteran's claimed current 
hearing loss and his time in service.  In that connection, 
the Board acknowledges that private examiner recorded the 
veteran's complaints of difficulty understanding speech and 
decrease in hearing bilaterally, but notes that on physical 
examination, the veteran's hearing was found to be "grossly 
normal."  Further, although the examiner opined specifically 
as to a link between other of the veteran's claimed current 
disabilities and his time in service, there is no indication 
in the report that the private examiner thought that any 
current hearing loss of which the veteran complained was in 
any way related to the veteran's time in service or to any 
incident during the veteran's period of active duty.  The 
Board thus concludes that the evidence associated with the 
file subsequent to the November 1997 rating decision is not 
material because it fails to offer a medical opinion 
addressing any possible etiological link between the 
veteran's claimed current hearing loss and his time in 
service.

In sum, the evidence received since the November 1997 RO 
decision is not material to the veteran's claim of service 
connection for hearing loss.  As noted in 38 C.F.R. § 
3.156(a), new and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  In this case, the evidence submitted by the veteran 
does not provide any medical evidence addressing an 
etiological link between any current hearing loss and his 
time in service.  There is further no evidence that the 
veteran currently suffers from hearing loss.  Thus, none of 
the evidence raises a reasonable possibility of 
substantiating the veteran's claim of service connection.

The Board has also considered the assertions and testimony of 
the veteran in support of his claim, but emphasizes that he 
is not shown to be other than a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter.  As such, he is not competent to 
provide probative evidence on a medical matter-to include 
the diagnosis and etiology of a specific disability such as 
hearing loss.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Therefore, where, as here, resolution of an 
issue on appeal turns on a medical matter, unsupported lay 
statements, even if such statements are new, cannot serve as 
a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence relating to the veteran's claim of 
service connection for hearing loss has not been received; 
hence, the requirements to reopen the claim of service 
connection for hearing loss have not been met, and the appeal 
must be denied.  As new and material evidence to reopen the 
finally disallowed claim has not been received, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

However, after a review of the evidence mentioned above, the 
Board finds that new and material evidence relating to the 
veteran's claim of service connection for a back disability 
has been presented, and the claim of service connection for a 
back disability is thus reopened.  In particular, the Board 
looks to the March 2006 private medical examination, which 
records ongoing complaints of pain in the veteran's thoracic 
and lumbar spine that he claims began during service.  The 
examiner diagnosed the veteran with mild kyphosis, moderate 
lordosis, and a reduced range of motion in the spine.  The 
examiner further opined that the veteran's back disability is 
"clearly related to his combat injuries."

The Board finds that the new evidence, in the form of the 
March 2006 report of private medical examination, is 
significant because it provides a medical opinion on the 
issue of whether the veteran's time in service was related to 
his subsequent back problems.  Given that the RO denied 
service connection in its August 1946 decision on the basis 
that no disability was found on examination, the Board finds 
that the information concerning both a diagnosis of a back 
disability and an etiological link between the veteran's 
experiences in service and the veteran's current back 
disability constitutes new and material evidence relating to 
the veteran's claim of service connection for a back 
disability.  It is new because the evidence was not 
previously before VA decision makers.  It is also material 
because it offers a medical opinion as to an etiological link 
between the veteran's claimed experiences in service and his 
current back disorder.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
the Board finds that it raises a reasonable possibility of 
substantiating the claim.  

As new and material evidence relating to the veteran's claim 
for service connection for a back disability-in the form of 
the March 2006 report of private medical examination-has 
been submitted, the Board finds that the criteria for 
reopening the claim for service connection for a back 
disability have been met.


ORDER

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as noncompensably disabling, is denied.

As new and material evidence to reopen a claim of entitlement 
to service connection for hearing loss has not been received, 
the appeal is denied.

New and material evidence to reopen the claim of service 
connection for a back disability has been received; to this 
limited extent, the appeal is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for a back disability, including as secondary to 
service-connected pes planus, is reopened, the claim must be 
considered on a de novo basis.  The Board finds that 
additional evidentiary development is necessary before a 
decision can be reached on the merits of the veteran's claim.

A review of the veteran's claims file reflects the veteran's 
statement at his February 2006 VA medical examination that he 
is receiving disability benefits "secondary to his back."  
No such records are present in the claims file, however, and 
it is unclear from the record whether the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA) or from another agency.  As records 
associated with the veteran's disability award could be 
relevant to the claim on appeal, any available medical or 
other records associated with the veteran's reported SSA or 
other disability benefits award should be obtained and 
associated with the veteran's claims file.  The Board notes 
in particular that once VA is put on notice that the veteran 
is in receipt of SSA benefits, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

The Board further notes that the VCAA requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as injuries he suffered during 
service or symptoms of a back disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current disability.  See id.   

Review of the veteran's claims file reveals that the service 
medical records are silent as to treatment for or complaints 
of a back disability during service.  Medical examinations 
conducted at both the veteran's entrance into and separation 
from active duty document that the veteran's spine and 
musculoskeletal system was noted to be normal.  Relevant 
post-service medical records consist of private treatment 
records starting from November 1993, as well as February 1995 
and February 2006 VA medical examinations.  Private treatment 
records from November 1993 document that the veteran 
complained of pain in his lower back, but do not address the 
etiology of any back disorder.  Later records from the same 
treatment provider, dated in 1995, do not reference any back 
disability.

Report of the veteran's February 1995 VA general medical 
examination reflect that the veteran complained of 
"intermittent" low back pain that he claimed had resulted 
from injuries he sustained while on active duty.  Physical 
examination revealed that the veteran had a full range of 
motion in the lower back without discomfort during a 
straight-leg raise test.  Radiological examination revealed 
mild degenerative change throughout the thoracic spine.  The 
examiner's diagnosis was intermittent musculoskeletal 
lumbosacral strain that the veteran reported as secondary to 
in-service injuries.  Similarly, report of the veteran's 
February 2006 VA medical examination reflects that the 
veteran mentioned having back pain.  The examiner noted that 
the veteran's difficulty standing and walking was due in part 
to this back pain and recorded that the veteran was "retired 
and on disability currently secondary to his back."  

Report of a March 2006 private medical examination submitted 
by the veteran reflects his complaints of chronic low back 
pain.  The examiner noted the veteran's report that the pain 
began during service pursuant to combat injuries he suffered 
while on active duty.  The examiner observed that the pain 
was located in the lower thoracic and mid-lumbar spine and 
radiated into the veteran's hips, buttocks, and thighs 
bilaterally.  On physical examination, the examiner found 
mild kyphosis, moderate lordosis, and a reduced range of 
motion in the veteran's spine.  No indication was made at the 
examination that the veteran's back disability was related to 
his service-connected pes planus; the examiner did, however, 
link the veteran's current disorder to injuries he described 
as occurring while on active duty.

The Board notes that the veteran's medical history contains 
records of treatment for a back disability.  Although the 
veteran's private examiner identified the back disability as 
relating directly to injuries the veteran claims to have 
sustained in service, there is no evidence in the record to 
confirm that the veteran did indeed suffer injuries to his 
back while on active duty; nor is it clear to the Board to 
what alleged injuries in particular the private examiner has 
attributed the veteran's current back disability.  Further, 
the Board notes that any connection between the veteran's 
service-connected pes planus and any current back disability 
has not been substantiated beyond the veteran's claims that 
his back disorder is worsened by the foot disability. 

Therefore, in light of the evidence of record and the need 
for additional clinical findings and a more definitive 
diagnosis and medical opinion concerning any relationship 
between the veteran's period of service or his service-
connected pes planus and any current back disability, the RO 
should arrange for the veteran to undergo examination.  The 
examination should address the nature and etiology of any 
identified back disorder and any medical opinion offered 
should be based upon consideration of the veteran's complete 
documented history and assertions through review of the 
claims file.  Such examination is needed to fully and fairly 
evaluate the claim for service connection.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
back disability to be obtained.  The 
veteran should also be invited to submit 
any pertinent evidence in his possession.  
The AOJ should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

2.  The veteran should be asked to 
specify from where he receives 
disability benefits relating to his 
back disability.  Once the awarding 
agency has been identified, any medical 
or other records relied upon by SSA or 
any other agency in awarding the 
veteran benefits should be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) regarding requesting 
records must be followed.  All records 
and/or responses received should be 
associated with the claims file.

3.  After securing any additional 
records, the veteran should be scheduled 
for a VA examination.  The entire claims 
file, to include a complete copy of this 
remand, must be made available to the 
examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.

With respect to any identified back 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability was caused by or had its onset 
during the veteran's active military 
service or was worsened by the veteran's 
service, or that the disability was 
caused or made worse by the veteran's 
service-connected pes planus.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for service 
connection in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


